Title: From Thomas Jefferson to Samuel Huntington, 7 April 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond April 7th. 1781.

Hearing that our arms from Rhode island are arrived at Philadelphia, I have begged the favor of our delegates to send them on in waggons immediately, and for the conveyance of my letter have taken the liberty of setting the Continental line of expresses in motion, which I hope our distress for arms will justify, tho’ the errand be not purely Continental.
I have nothing from Genl. Greene later than the 27th. of March. Our accounts from Portsmouth vary the reinforcement which came under Genl. Phillips from 2500, to 3000. Arnold’s strength before was I think reduced to 1100. They have made no movement as yet. Their preparation of boats is considerable. Whether they mean to go Southwardly or up the river, no leading circumstance has yet decided.
I have the honor to be with the highest respect Your Excellency’s Most obedt. & most Hble servt,

Th: Jefferson

